Citation Nr: 0015876	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for recurrent callus 
formation of the right foot with postoperative scars.


REMAND

The veteran served on active duty from September 1960 to 
September 1962.

This appeal arose from a May 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for the service-connected recurrent 
callus formation of the right foot with postoperative scars.  
On July 10, 1998, the Board of Veterans' Appeals (Board) 
issued a decision which, in part, denied entitlement to a 
compensable evaluation for the service-connected recurrent 
callus formation of the right foot with postoperative scars.

On August 18, 1999, a Joint Motion for Remand was filed with 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), which requested that the 
issue of entitlement to a compensable evaluation for the 
service-connected callus formation with scars be remanded to 
the Board for additional development.  On August 20, 1998, 
the Court issued an order which vacated that part of the 
Board's July 1998 decision which dealt with this issue and 
remanded the case to the Board for readjudication consistent 
with its Order.  Copies of the Joint Motion for Remand and 
the Court's Order have been placed in the claims file.  

The veteran has contended that a compensable evaluation 
should be assigned to his service-connected recurrent callus 
formation of the right foot with postoperative scars.  He 
stated that his foot hurts and burns.  Therefore, he believes 
that an increased evaluation is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran was last examined by VA in April 1996.  At that 
time it was noted that there was no scar present and that 
there was no tenderness over the metatarsal area.  However, 
this examination did not address his complaints of pain or 
burning.  Moreover, the examiner had indicated that an x-ray 
of the foot had been ordered; however, no report is of 
record.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA podiatric examination in 
order to fully assess the current nature 
and degree of severity of the service-
connected recurrent callus formation of 
the right foot with postoperative scars.  
All special studies deemed necessary to 
evaluate his complaints of pain and 
burning should also be accomplished.  
These special studies should also include 
an x-ray of the right foot.  The examiner 
should comment upon whether and to what 
degree the recurrent callus formation of 
the right foot with postoperative scars 
has affected functioning of any affected 
part of the foot.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.

2.  Following completion of the above 
development, the RO should readjudicate 
the veteran's claim for a compensable 
evaluation for recurrent callus formation 
of the right foot with postoperative 
scars, taking all potentially applicable 
laws, regulations and diagnostic codes 
into consideration.

3.  If the decision remains adverse to 
the veteran, he should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




